Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Request the applicant resubmit hard copy of a foreign reference (RU 2302979) of the IDS for consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 14 the recitation “this central means” should be changed to – the central means --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re claim 10 line 2, the recitation “a connector configured to slide along a connecting strap” renders the claim unclear.  Is this connector the same as a connector recited in claim 7?  Applicant should consider using the words “a sling connector” instead.
In re claim 12, the recitation “a mechanical coupling means between at least two independent legs of one and the same main landing gear” renders the claim unclear and confusing.  Suggest the claim be amend as follows to conform to the practice at USPTO.
(Propose)  12.  The towing system as claimed in claim 1, 
wherein the at least one independent leg of the first and second landing gears, each includes a plurality of independent legs and a mechanical coupling means attaching between the plurality of independent legs.

(Propose)  1.  A towing system for an aircraft configured to link the aircraft to at least one towing vehicle, the system comprising:
a first towing sling comprising a front end configured to connect to said at least one towing vehicle, and a rear end configured to connect to a first main landing gear situated on a first side of the aircraft;
a second towing sling of a length identical to a length of the first sling, the second towing sling comprising a front end configured to connect to said at least one towing vehicle, and a rear end configured to connect to a second main landing gear situated on a second side of the aircraft opposite the first side;
wherein the first and second landing gears, each includes at least one independent leg; and 

wherein the direction control device comprises:
a central means for connection to the front landing gear, this central means having a rear end configured to connect to the front landing gear;
a lateral direction control means, the lateral means being fixed to the central connection means, and having a first lateral end mounted on the first towing sling, and a second lateral end opposite the first, mounted on the second towing sling.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art to CN 106628230 (hereinafter D1) is the closest prior art to the claimed invention. However, D1 does not teach a towing system having a direction control device, a  central means for connection to the front landing gear, the central means having a rear end configured to connect to the front landing gear; and 
a lateral direction control means, the lateral means being fixed to the central connection means, and having a first lateral end mounted on the first towing sling, and a second lateral end opposite the first, mounted on the second towing sling and in combination with other elements recited.


Allowable Subject Matter
         Claims 5, 10 and 12 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
	Claims 2-4, 6-9, 11 and 13 depended on allowable claim 1 are also allowed. 
Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611